Title: To George Washington from Richard Sill, 11 January 1783
From: Sill, Richard
To: Washington, George


                        
                            
                            Sir
                            Albany January 11th-13 1783 Saturday Morning
                        
                        It gives me pain to be under the necessity of informing your Excellency that Major General Lord Stirling is
                            very dangerously sick, being reduced to such a degree of weakness that his life is not expected for an hour; he has
                            remained for two days in a perfect stupor and wholly insensible, his Physicians pronounce him past recovery. I thought it
                            my duty to give your Excellency this information and likewise to enclose the Report of Capt. Macomber who was ordered with
                            a detachment into the New Hampshire Grants for the purpose mentioned in your Excellencys instructions to Lord Stirling of
                            the 9th Ulto. That your Excellency may be able the more fully to perceive how completely the object of the expedition has
                            been covered under the idea of apprehending deserters I have enclosed a Copy of Mr Chittendens Letter to Captain Macomber.
                            As the expedition has proved fruitless and its real object remaining undiscovered, Major Olney has retaind your
                            Excellencys Letter to Mr Chittenden in his own hands.
                        It appears by a Letter from Major Olney to his Lordship of the 7th Inst. that the party of a Serjeant and six
                            men who by his Letter of the 9th are supposed to have fallen into the hands of the Enemy were detatched by Capt. Macomber
                            on his return from Brattleborough upon a different route for the purpose of apprehending deserters. McAlpin whose
                            affidavit is enclosed I have examined, he gives the same account of the party said to be in Vermont as when examined by
                            Major Olney with this addition that they were armed and dress’d in green regimentals—I shall keep this Letter unsealed
                            untill the moment the Post leaves Town, should there be any alteration in his Lordship I shall not fail to mention it. I
                            have the honor to be with the most perfect Esteem Your Excellencys Most Obedt humbe Servant
                        
                            Richard Sill
                            Monday 13th 12 oclock
                        
                        
                            His Lordship is still alive and to appearance is exactly in the same situation as on Saturday except
                                being more weak and feeble.
                        
                     Enclosure
                                                
                            
                                Sir
                                Bennington 27th Decr 1782.
                            
                            Lord Stirlings instructions to you of the 20th Instant and Lieut. Coll Olneys of the 25th were handed me
                                (by Lieut. Bartlet) a few minutes since, requesting my advise in regard to the best method of apprehending Deserters
                                from the Continental Army as well as my assistance &ca—you have doubtless before this learnt that it is
                                impracticable to take your rout through the Town call’d Stratton (in your instructions) as there is no road. And as I
                                am not possess’d of the knowledge of any such deserters being in any particular Town in this State, can only advise
                                you to pursue your instructions as nearly as you can consistent with taking the most likely steps to effect the
                                business of procuring such deserters, which I think will be from the situation of the road & the part of this
                                State your rout is directed, to detatch a part of your command through this place and from thence to Willmington
                                across the Green Mountain 18 miles, and from thence through the Towns of Guilford, & Hallifax to
                                Brattleborough, And that the other part of your Command take this route through Manchester, and cross the mountain to
                                Bromly Kent, Chester, Rockingham, Westminister to Putney meeting house—And do hereby require all Officers Civil and
                                Millitary (Subjects of this State) to grant such necessary aid for the recovery of any such deserters—And, I do farther
                                recommend to all persons that may be applied to by you, (or other Officer by you duly authorized) to afford their
                                assistance in provisions, sleighs and horses taking your drafts on the A.D.Q.M. agreable to Lord Stirlings
                                engagements. I am Sir Your Obdt Servant
                            
                                Thos Chittenden
                            
                            
                                N.B. Should you apprehend any person on suspicion of his being a deserter, who shall punctually
                                    deny his being such, you will obtain the approbation of some  magistrate or field Officer
                                    in this State previous to  any such person or persons out of it.
                            
                            
                                T.C.
                            
                        
                        
                     Enclosure
                                                
                            
                                My Lord,
                                Saratoga January 7th 1783.
                            
                            On the 25th of December 1782 I proceeded with a detachment of Troops consisting of one Subaltern, three
                                Serjeants, and Forty three rank and file into the State of Vermont, according to my instructions recd from Colonel
                                Olney, when I arrived at the Town of Arlington I apply’d to the Governor of the State for his Assistance in
                                apprehending deserters agreable to directions from your Lordship with which application the Governor very chearfully
                                comply’d, requesting all civil and millitary Officers to assist me in apprehending and detecting deserters, and to
                                furnish me with provisions for my Troops and horses &c. (a copy of his Letter I do myself the honor to
                                enclose) I then proceeded on the rout directed in my orders and took up several deserters which serv’d more
                                effectually to cover the design. I with great difficulty cross’d the Green Mountains and proceeded to Putney meeting
                                house, nine miles from Newfane and about the same distance from Brattleborough, from that place (Putney) I detatched a
                                Subaltern with Eighteen men to Newfane with the same orders I recd which he was ignorant of untile that time. I then
                                proceeded with the remainder of the party to Brattleborough and arrived at Coll Welles about ten in the Evening. Coll
                                Welles had then as I was told; been absent six days. The Subaltern proceeded directly to Luke Knowltons but
                                unfortunately when he came there he was absent and nothing could be done towards apprehending him, he having been
                                absent almost the same time, he informed the persons present of the contents of the Governors Letter and that he was
                                recommended to Judge Knowlton for assistance in furnishing him with flour for the party which he stood in great need
                                of, our provisions being then almost exhausted by this means we covered the matter in such a manner that the real
                                design still remains a secret, the next day he join’d me at Brattleborough, the place of Rendezvous I had appointed
                                the preceding day; both our attempts having failed I was under the necessity of resting my men one day to
                                    recover
                                from the fatigue of the night, and in the mean time made enquiry for deserters. I also made some
                                enquires respecting the proceedings of the State. One Israel Smith inform’ed me there were a number of men in that
                                State who were very dangerous persons and mentioned Coll Welles and Luke Knowlton judge of the superior court, to be
                                the most active in that quarter, he farther said they had Posts regularly from the Northward, Eastward &
                                Southward, he said that a Post came about ten days since from the Southward, soon after this Post arrived, the two
                                persons mentioned above and a number of others from that quarter went away, where they were gone he did not know, but
                                he imagined the reason of their absence was in consequence of dispatches brought by the Post. he farther said that
                                Knowlton & Welles had recd a Letter from Jonathan Arnold Esqr. at Congress part of which was made public which
                                informed them that affairs in Congress were very unfavorable to them and would have them look out for themselves, what
                                other information this Letter contained he would not say—I found in my march through the State that the last mentioned
                                Gentleman was much in favour with all the principal men in that State I had any conversation with. I returned at
                                Saratoga the 6th Instant with my Command—I look upon Mr Israel Smith to be a man of veracity and a friend to his
                                Country—Governor Clinton can give his character. I am My Lord Your Lordships Obedt humbl Servant
                            
                                Ebenr Macomber Capt.
                                R.I. Regt.
                            
                        
                        
                     Enclosure
                                                
                            
                                My Lord
                                Saratoga January 9th 1783
                            
                            After I dispatched my last by Captain Macomber, I was told that one of the deserters taken by him could
                                give some information of a party of the Enemy said to be now in Vermont. I sent for and examined him with every
                                formality and solemnity that I supposed would tend to extract the truth. I send him on with the other two deserters
                                for your Lordships farther scrutiny. I have also taken the Liberty to enclose some sketches of his examination before
                                me, which may serve to suggest to your Lordship, and enable you the more easily to detect any falshood he may be
                                guilty of—The Serjeant and six men left behind by Capt. Macomber, have not yet return’d, which is a coroboration of
                                this Lads storey, and a ground of suspicion that they have fallen into the Enemys hands. I am my Lord with due respect
                                Your Lordships Obdt Servant
                            
                                Coggeshall Olney Majr
                                R.I.R.
                            
                        
                        
                     Enclosure
                                                
                            
                                 9 January 1783
                            
                            George McAlpen, a deserter from the New Hampshire Line testifys: that one Foster (whom he understands
                                once belong’d to the New York Line) had come from St Johns with a party of about sixty men, and were encamped on the
                                mountains within two miles of Coll Marshes, where he the deponent livd. That Foster came to the house, with Letters
                                from Coll Marsh and Major Rogers now in Canada, to their wives in Vermont, and many other Letters for other persons,
                                which Letters he delivered to Coll Marshes wife that Mrs Marsh winked to Foster, who retired with her into another
                                room, after which the deponent overheard them reading some of the Letters. The Party had been on the mountains about a
                                fortnight when he was taken by Capt. Macombers detatchment, during which time Foster had been there twice and Eight or
                                ten of the party at several other times for milk bread and other necessaries. That the inhabitants of Danby were
                                knowing to this parties being there as he had frequently observed them in conversation together. That one of the party
                                lives with Mrs Marsh and another with Mr Reynolds, who is supposed by the neighbours to be deserters from our Army.
                                Also that two others of the party are at one Bulls in Danby, whom he understood intended to remain there untill spring
                                before they return. The men informed him that Foster was to have a Commission, if he should take a number of Prisoners
                                and that his design was to inlist deserters from the American Army—Mrs Marsh informed Foster that the deponent was a
                                deserter, and that Foster endeavoured to persuade him to inlist by promising large sums of money. That he understood
                                the party with Foster cross’d the Lake in boats, but intended to remain there untill they could recross on the ice,
                                during which time they intended to go over the mountain to Number four and take some of the inhabitants from that
                                quarter when they returned. They threatened the deponent with immediate death, if he should communicate his knowledge
                                of their being in Vermont.
                        
                    